Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 02/17/2022. Claims 1-19 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1 and 19, have been considered but are not persuasive.
Regarding Claim 1 rejection:
The applicant argues (page 8): “Since the cited paragraphs of Yoon do not even mention a width change amount of the module case, it logically follows that Yoon also does not address a case evaluation module configured to derive a relationship between a load applied to a module case and a width change amount of the module case”.
The examiner submits that the rejection of Claim 1 is an obviousness rejection based on a combination of Han, Yoon, Bonhomme, and Yamamoto references.
While Yoon may not adequately disclose these features, another reference, Bonhomme, discloses the argued limitation as discussed in the Non-final rejection on page 8: Figs. 6-10; Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
Bonhomme discloses “a case evaluation module configured to derive a relationship between a load applied to a module case and a width change amount of the module case” (as further explained in para 0059, “the force gauge 66 is disposed between the left retaining wall 90 and the plate 60 and configured to measure a collective swelling force generated by the battery cells 52 of the battery module 88 (e.g., along a swelling direction, such as the Z axis 40)… The first thickness 108 may correspond to a relatively small amount of force (e.g., the force generated by an initial thickness and compression of the battery cells 52)”.
The examiner further submits that according to MPEP 2145: IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. 
	
	Regarding Claim 19 rejection:
The applicant argues (page 11): “The cited passages of Bonhomme, at best, discuss a relationship between (i) a swelling force generated by a cell stack and measured by a force gauge and (ii) a life time of the battery module. However, Bonhomme appears to measure only swelling forces (a measurement of force), and does not mention anything about changes in thickness (a measurement of distance). Therefore, the curves described in Bonhomme, which are at best representative of a relationship between battery swelling forces and battery lifetime, do not amount to disclosure of either corresponding values of a reaction force and the thickness change amount derived by the cell evaluation module, or corresponding values of a load applied to a module case and the width change amount derived by the case evaluation module.”
Examiner respectfully disagrees. Bonhomme discusses swelling of the cases and makes a prediction of learning the reaction force dependency on swelling, where the swelling is the change of thickness (Figs. 6-10; para 0049 — “the force gauge 66 may be in mechanical communication with the second cell stack 58 and may be configured to measure the force generated by the swelling of the second cell stack 58 (e.g., along the Y-axis 42) (i.e. both force and swelling (equivalent to thickness change amount), are scaled, added by examiner)”; Claim 6 — “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”). As further explained in para 0059, “the force gauge 66 is disposed between the left retaining wall 90 and the plate 60 and configured to measure a collective swelling force generated by the battery cells 52 of the battery module 88 (e.g., along a swelling direction, such as the Z axis 40)… The first thickness 108 may correspond to a relatively small amount of force (e.g., the force generated by an initial thickness and compression of the battery cells 52)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20070207377 to Han et al. (hereinafter Han), US20170074634 to Yoon et al. (Yoon) in view of US20150188198 to Bonhomme et al. (Bonhomme), and in further view of JP4581481B2 to Yamamoto et al. (Yamamoto).

Regarding Claim 1:  Han discloses:
“An apparatus of a battery module, the apparatus comprising: a secondary battery” (Abstract – “the battery module, which is constructed with the secondary battery as a unit cell”; para 0032 – “In accordance with one aspect of the present invention, there is provided a medium- or large-sized battery module constructed by stacking the above-described secondary batteries as unit cells.”);
“the single secondary battery including an electrode assembly and a battery case for accommodating the electrode assembly” (para 0013 – “a secondary battery, which is formed in the shape of a plate and has an electrode assembly mounted in a battery case made of a laminated sheet”).
“the module case configured to removably accommodate the single secondary battery” (para 0013 – “the secondary battery is constructed in a structure in which independent coupling type frame members are mounted to the outside part of a sheathing member serving as the battery case (interpreted as removable accommodation, added by examiner)”; Figs. 2-4; para 0037 – “FIGS. 2 to 4 are a perspective view, a partially enlarged view, and a vertical sectional view illustrating a side frame member, which is coupled (i.e. removably attached, as can be seen from the Figs. 2-4, added by examiner) to each side of a battery case of a secondary battery according to a preferred embodiment of the present invention, respectively;”)
	Han is silent on:
“predicting deformation of a battery module, caused by swelling of a secondary battery; a cell evaluation module configured to derive a relationship between a thickness change amount and a reaction force for a single secondary battery, a case evaluation module configured to derive a relationship between a load applied to a module case and a width change amount of the module case, and a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by the cell evaluation module, and the relationship between the load and the width change amount of the module case, derived by the case evaluation module”.
	However, Yoon discloses:
“predicting deformation of a battery module, caused by swelling of a secondary battery” (Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness (i.e. swelling, added by examiner) of the secondary battery cell, or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the apparatus comprising: 
“a cell evaluation module configured to derive a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – “The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30, using the measurement means 51, 53 continuously or intermittently.”); 
“a case evaluation module configured to derive a relationship between a load applied to a module case and a width change amount of the module case” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han, as taught by Yoon, to ensure the structural stability of the battery module and to increase the level of accuracy for the prediction of a battery module deformation, caused by the secondary battery swelling.
Both Han and Yoon are silent on: 
“a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by the cell evaluation module, and the relationship between the load and the width change amount of the module case, derived by the case evaluation module”.
	However, Bonhomme discloses;
“a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by the cell evaluation module” (Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.”; Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon combination, as taught by Bonhomme, to ensure the structural integrity and stability of the battery module and to increase the level of accuracy for the prediction of a battery module deformation, caused by the secondary battery swelling.
Both Han/Yoon combination and Bonhomme are silent on:
“the relationship between the load and the width change amount of the module case, derived by the case evaluation module”.
	However, Yamamoto discloses:
“the relationship between the load and the width change amount of the module case, derived by the case evaluation module” (para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body (i.e. module case, added by examiner) in the thickness direction, and then the laminated body is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme combination, as taught by Yamamoto, to ensure the structural integrity and stability of the battery module and to increase the level of accuracy for the prediction of a battery module deformation, caused by the secondary battery swelling.

Regarding Claim 2:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
	Yoon further discloses:
“wherein the cell evaluation module derives the relationship between the thickness change amount and the reaction force in a singular curve form” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions (i.e. the measurements stored by the controller in the memory, can be at any time plotted as a single curve, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yoon, to ensure the structural integrity and stability of the battery module and to simplify the graphical representation of the thickness change/reaction force relationship.

Regarding Claim 3:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 2 (see the rejection for Claim 2).
Yamamoto further discloses:
“wherein the case evaluation module derives the relationship between the load and the width change amount of the module case in a singular curve form” (Fig. 5 shows several single curves for the relationship between the load and the width change amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 5:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
	Han further discloses:
“wherein the battery module is configured to removably accommodate a plurality of secondary batteries” (para 0020 – “This structure provides high stability when a plurality of secondary batteries according to the present invention are stacked one on another so as to construct a medium- or large-sized battery module”; para 0025 – “when a plurality of batteries are stacked one on another, the coupling protrusions are engaged in the corresponding grooves (i.e. configured to removably accommodate, added by examiner), whereby the stacking operation of the batteries is stably and correctly carried out.”).
	Han is silent on:
“the prediction module is configured to convert the relationship between the thickness change amount and the reaction force for the single secondary battery, derived by the cell evaluation module, into a relationship between the thickness change amount and the reaction force for the plurality of secondary batteries included in the battery module, and predict a deformation amount of the battery module accommodating the plurality of secondary batteries by using the converted relationship between the thickness change amount and the reaction force for the plurality of secondary batteries”.
	However, Bonhomme discloses:
“the prediction module is configured to convert the relationship between the thickness change amount and the reaction force for the single secondary battery, derived by the cell evaluation module, into a relationship between the thickness change amount and the reaction force for the plurality of secondary batteries included in the battery module, and predict a deformation amount of the battery module accommodating the plurality of secondary batteries by using the converted relationship between the thickness change amount and the reaction force for the plurality of secondary batteries” (The accommodation for plurality of secondary batteries is covered by Han, added by examiner; Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data”; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 6:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Bonhomme further discloses:
“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to right and left sides of the module case” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries, added by examiner; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 7:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Bonhomme further discloses:
“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to the end plates” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 8:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Yamamoto further discloses:
“wherein the prediction module predicts the width change amount of the battery module and the load applied to the module case, as the deformation amount of the battery module” (Fig. 5; (the laminated body is the equivalent of the module case, added by examiner); para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; (the prediction can be made using the curves on Fig. 5), added by examiner; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 9:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Yamamoto further discloses:
“further comprising: a verification module configured to compare the deformation amount of the battery module, predicted by the prediction module, with a reference value stored in advance” ((the reference value is 10 kN mentioned in the quote, added by examiner);  para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.
Regarding Claim 19:  The Han/Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Bonhomme further discloses:
“wherein the prediction module is configured to predict a deformation amount of the battery module according to scaled corresponding values of the reaction force and the thickness change amount derived by the cell evaluation module that are, respectively, equal to corresponding values of the load applied to the module case and the width change amount derived by the case evaluation module” (Figs. 6-10; para 0029 — “present embodiments provide systems and methods for life estimation (i.e. prediction, added by examiner) for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 — “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect fo the life time (or number of battery cycles) ... As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force (i.e. load, added by examiner) at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend (interpreted by the examiner as the scaled corresponding values of the reaction force, added by examiner) with respect to the life time of the battery module 28.”; para 0049 — “the force gauge 66 may be in mechanical communication with the second cell stack 58 and may be configured to measure the force generated by the swelling of the second cell stack 58 (e.g., along the Y-axis 42) (i.e. both force and swelling (equivalent to thickness change amount), are scaled, added by examiner)”; Claim 6 — “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Han in further view of Bonhomme, and in further view of Yamamoto.

Regarding Claim 10: Yoon discloses:
“A method for predicting deformation of a battery module, caused by swelling of a secondary battery” (Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness of the secondary battery cell (i.e. swelling, added by examiner), or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the method comprising:
“deriving a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – “The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30, using the measurement means 51, 53 continuously or intermittently”); 
“deriving a relationship between a load applied to the module case and a width change amount of the module case” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
	Yoon is silent on:
“the single secondary battery including an electrode assembly and a battery case accommodating the electrode assembly; the module case removably accommodating the single secondary battery; and predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, and the relationship between the load and the width change amount of the module case”.
However, Han discloses:
“the single secondary battery including an electrode assembly and a battery case accommodating the electrode assembly” (para 0013 – “a secondary battery, which is formed in the shape of a plate and has an electrode assembly mounted in a battery case made of a laminated sheet”);
“the module case removably accommodating the single secondary battery” (para 0013 – “the secondary battery is constructed in a structure in which independent coupling type frame members are mounted to the outside part of a sheathing member serving as the battery case (interpreted as removable accommodation, added by examiner)”; Figs. 2-4; para 0037 – “FIGS. 2 to 4 are a perspective view, a partially enlarged view, and a vertical sectional view illustrating a side frame member, which is coupled (i.e. removably attached, as can be seen from the Figs. 2-4, added by examiner) to each side of a battery case of a secondary battery according to a preferred embodiment of the present invention, respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon, as taught by Han, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.
Both Yoon and Han are silent on:
“predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, and the relationship between the load and the width change amount of the module case”.
	However, Bonhomme discloses:
“predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery” (Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.”; Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Han combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.
	Both Yoon/Han combination and Bonhomme are silent on:
“the relationship between the load and the width change amount of the module case”.
	However, Yamamoto discloses:
“the relationship between the load and the width change amount of the module case” (para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body (interpreted as the equivalent of the module case, added by examiner) is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Han/Bonhomme combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 11:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yoon further discloses:
“wherein the relationship between the thickness change amount and the reaction force is derived in a singular curve form” (the measurements stored by the controller in the memory, can be at any time plotted as a single curve, added by examiner); para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”).

Regarding Claim 12:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 11 (see the rejection for Claim 11).
Yamamoto further discloses:
“wherein the relationship between the load and the width change amount of the module case is derived in a singular curve form” (Fig. 5 shows several single curves for the relationship between the load and the width change amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 14:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Han further discloses:
“wherein the battery module is configured to removably accommodate a plurality of secondary batteries” (para 0020 – “This structure provides high stability when a plurality of secondary batteries according to the present invention are stacked one on another so as to construct a medium- or large-sized battery module”; para 0025 – “when a plurality of batteries are stacked one on another, the coupling protrusions are engaged in the corresponding grooves (i.e. configured to removably accommodate, added by examiner), whereby the stacking operation of the batteries is stably and correctly carried out.”), and 
“battery module accommodating the plurality of secondary batteries” (Fig. 9; para 0020 – “This structure provides high stability when a plurality of secondary batteries according to the present invention are stacked one on another so as to construct a medium- or large-sized battery module.”).
	Both Yoon and Han are silent on:
“the relationship between the thickness change amount and the reaction force for the single secondary battery is converted into a relationship between the thickness change amount and the reaction force for the plurality of secondary batteries included in the battery module, and a deformation amount of the battery module accommodating the plurality of secondary batteries is predicted by using the converted relationship between the thickness change amount and the reaction force for the plurality of secondary batteries”.
	However, Bonhomme discloses:
“the relationship between the thickness change amount and the reaction force for the single secondary battery is converted into a relationship between the thickness change amount and the reaction force for the plurality of secondary batteries included in the battery module, and a deformation amount of the battery module accommodating the plurality of secondary batteries is predicted by using the converted relationship between the thickness change amount and the reaction force for the plurality of secondary batteries” (The accommodation for the plurality of secondary batteries is covered by Han, added by examiner; Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data”; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Han/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 15:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Bonhomme further discloses:
“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
“wherein a relationship between a width change amount and a load applied to right and left sides of the module case is derived” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 16:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Bonhomme further discloses:
“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein a relationship between a width change amount and a load applied to the end plates is derived” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 17:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yamamoto further discloses:
” wherein the width change amount of the battery module and the load applied to the module case is predicted as the deformation amount of the battery module” ((the laminated body is the equivalent of the module case , added by examiner); Fig. 5; para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; (the prediction can be made using the curves on Fig. 5, added by examiner); para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Regarding Claim 18:  The Yoon/Han/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yamamoto further discloses:
”further comprising: comparing the deformation amount of the battery module with a reference value stored in advance” ((the reference value is 10 kN mentioned in the quote, added by examiner); para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Han/Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to ensure the structural stability of the battery module and to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a plurality of secondary batteries.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the limitation “the prediction module checks an intersecting point of the singular curve derived by the cell evaluation module and the singular curve derived by the case evaluation module, and predicts a deformation amount of the battery module by using the checked intersecting point” as found in Claims 4 and 13. The closest prior art sources found are: 
JP4581481B2 to Yamamoto et al. (Yamamoto). The reference of Yamamoto teaches the singular curve derived by the relationship between the load and the width change amount of the module case, but does not teach an intersecting point of two singular curves, predicting a deformation amount of the battery module by using the checked intersecting point.
NPL reference of Oh et al. (Oh et al., “Phenomenological force and swelling models for rechargeable lithium-ion battery cells”, Journal of Power Sources, 2016, 310 pp. 118-129) teaches the singular curve, showing the relationship between the force and the swelling, but does not teach an intersecting point of two singular curves, predicting a deformation amount of the battery module by using the checked intersecting point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140106193 to Kim et al. (hereinafter Kim) discloses the electrode assembly and the secondary battery including the same.
 US20060093899A1 to Jeon et al. (hereinafter Jeon) discloses the battery module.
US20050031946A1 to Kruger et al. (hereinafter Kruger) discloses the battery assembly and method of making same.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863